DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/21 has been entered.

Response to Amendment
Claims 1-9, 17, 18, 20, 22-24, 26, 31, 33, 36, and 37 are pending in the application.  Claims 10-16, 19, 21, 25, 27-30, 32, 34, and 35 have been canceled.  Claim 37 is new.  Claims 5, 26, and 36 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 37 requires attaching an end of the vascular graft to an anatomical structure such that the blood vessel and the anatomical structure are in fluid communication with one another via the vascular graft.  In the response, Applicant states that support for this new claim is found in paragraph 0041 and 0058 as well as Figures 3A-3D.  Figures 3A-3D depict attaching the hub to a blood vessel.  However, there is no depiction of attaching an end of the vascular graft to an anatomical structure such that the blood vessel and the anatomical structure are in fluid communication with one another via the vascular graft.  Further, paragraphs 0041 and 0058 fail to explicitly disclose this claimed step.  Paragraph 0041 states: “apparatus 10a is configured to secure a vascular graft 14 relative to a blood vessel (e.g., an artery, vein, and/or the like), such as during a vascular bypass or anastomosis procedure.”  Paragraph 0058 states: “In some embodiments, the vascular graft may be temporarily clamped (e.g., to inhibit blood flow through the lumen of the vascular graft) (e.g., pending completion of a bypass or anastomosis procedure using 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 17, 20, 31, 33, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanfield et al. (US 2017/0202575 A1) (“Stanfield”).
Regarding claim 1, Stanfield discloses (Figures 1-7) an apparatus capable of securing a vascular graft to a blood vessel, the apparatus comprising: a flexible vascular graft (70; paragraph 0035) defining a lumen; and a hub (40) having: a distal end capable of penetrating a blood vessel (Figure 7); a proximal end; a wall extending between the distal end and the proximal end that defines an interior passageway (42); and one or more helical protrusions (44) fixed in relation to the wall and capable of securing the hub relative to the blood vessel, each of the one or more helical protrusions extending away from the interior passageway; wherein a portion (45) 
Regarding claim 2, Stanfield discloses a penetrator (20) having a distal end configured to penetrate the blood vessel (Figure 6); where the penetrator is disposable through the lumen of the vascular graft (70) and through the interior passageway of the hub such that a portion of the penetrator extends beyond the distal end of the hub (Figure 1).
Regarding claim 3, Stanfield discloses (Figures 1,6, and 7) that the penetrator defines an interior passageway that extends through the distal end of the penetrator and is sized for a guide wire (98).

Regarding claim 6, Stanfield discloses that the penetrator is couplable to the hub such that rotation of the penetrator rotates the hub (paragraph 0034).
Regarding claim 8, Stanfield discloses (Figure 1) that the proximal end of the hub defines a flange (60). NOTE: chamfer (47) can also be interpreted as a flange.
Regarding claim 17, Stanfield discloses that the distal end of the hub (40) has a first transverse dimension (at 45; Figure 3); and the proximal end of the hub has a second transverse dimension (at 60; Figure 1) that is larger than the first transverse dimension.

Regarding claim 31, Stanfield discloses (Figures 1-8C) a method for securing a vascular graft (70) to a blood vessel (NOTE: the Figures depict securing to a heart 100, but paragraph 0060 discloses that the device can provide controlled access to the heart or other body lumen and repair native blood vessels), the method comprising: inserting a distal end of a penetrator into a blood vessel such that the penetrator contacts the blood vessel (Figure 6), the penetrator disposed within a lumen of a vascular graft (70) and within an interior passageway (42) of a hub (40) coupled to the vascular graft, the hub having: a distal end configured to penetrate the blood vessel (Figures 1-8C); a proximal end; a wall extending between the distal end and the proximal end that defines the interior passageway; and one or more helical protrusions (44) fixed in relation to the wall, each extending away from the interior passageway; rotating the penetrator relative to the blood vessel to secure the hub within the blood vessel (paragraph 0034); and removing the penetrator from the interior passageway of the hub and through the lumen of the vascular graft (Figures 7-8C).
Regarding claim 33, Stanfield discloses suturing the hub to the blood vessel (paragraph 0036).
Regarding claim 36, Stanfield discloses temporarily clamping the vascular graft (paragraph 0053).  Stanfield discloses that the sleeve (70) is clamped shut to prevent blood loss from the heart during parts of the procedure, i.e., it is not clamped during the entire procedure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Stanfield et al. (US 2017/0202575 A1) (“Stanfield”) in view of Farnan et al. (US 2013/0060267 A1) (“Farnan”).
Regarding claim 5, Stanfield discloses the invention substantially as claimed. Stanfield discloses that the vascular graft is attached to the hub via a lock ring (paragraph 0038). However, Stanfield fails to explicitly disclose that the vascular graft is non-removably coupled to the hub.  Stanfield further fails to disclose that the vascular graft has a length that is at least 14 centimeters (cm).
Farnan teaches (Figures 1-6B) an apparatus capable of securing a vascular graft to a blood vessel, the apparatus comprising: a flexible vascular graft (60) defining a lumen; and a hub (160, 162; Figure 6B) having: a distal end (180) capable of penetrating a blood vessel; a proximal end (portion of device proximal to the body tissue 74); a wall (178) extending between the distal end and the proximal end that defines an interior passageway (Figures 6A and 6B); and one or more helical protrusions (176) fixed in relation to the wall and capable of securing the hub relative to the blood vessel, each of the one or more helical protrusions extending away from the interior passageway; where the vascular graft is configured to be non-removably 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a barbed, non-removable connection between the graft and the hub, as taught by Farnan, for the lock ring connection disclosed by Stanfield. Farnan shows that a barbed, non-removable connection is an equivalent structure known in the art for attaching a vascular graft to a hub. Therefore, because these two connections were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a barbed, non-removable connection between the vascular graft and the hub for the lock ring connection between the vascular graft and the hub. Substitution of one known element (barbed, non-removable connection) for another element (lock ring connection) providing the same function to yield predictable results (attaching a vascular graft to a hub) would have been obvious to one of ordinary skill in the art at the time of the invention.
It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vascular graft taught by Stanfield in view of Farnan to have a length that is at least 14 centimeters (cm), since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 may comprise any suitable vascular graft, such as, for example, a vascular graft having a10 length from 14 centimeters (cm) to 140 cm (and including every integer and half-integer between 14 and 140 cm), having a lumen (e.g., 18) diameter from 3 millimeters (mm) to 14 mm (and including every integer and tenth of an integer between 3 and 14 mm), and comprising any suitable material, such as, for example, woven polyester, expanded polytetrafluoroethylene, polyethylene terephthalate, and/or the like.”  See paragraph 0041 of the specification.  
Regarding claim 9, Stanfield discloses the invention substantially as claimed. However, Stanfield fails to disclose that the flange defines one or more openings, each configured to receive a suture.
Farnan teaches (Figures 1-6B) an apparatus capable of securing a vascular graft to a blood vessel, the apparatus comprising: a flexible vascular graft (60) defining a lumen; and a hub (160, 162; Figure 6B) having: a distal end (180) capable of penetrating a blood vessel; a proximal end (portion of device proximal to the body tissue 74); a wall (178) extending between the distal end and the proximal end that defines an interior passageway (Figures 6A and 6B); and one or more helical protrusions (176) fixed in relation to the wall and capable of securing the hub relative to the blood vessel, each of the one or more helical protrusions extending away from the interior passageway; where the vascular graft is configured to be coupled to the hub (via 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the flange disclosed by Stanfield to define one or more openings, each configured to receive a suture, as taught by Farnan. This modification would permit the hub to be secured to a blood vessel via a suture and would resist undesired motion post-operation (Farnan, paragraph 0073).
Regarding claim 22, Stanfield discloses the invention substantially as claimed. Stanfield discloses that the vascular graft is attached to the hub via a lock ring (paragraph 0038). However, Stanfield fails to explicitly disclose that the vascular graft is coupled to the hub such that at least a portion of the hub is received within the lumen of the vascular graft.
Farnan teaches (Figures 1-6B) an apparatus capable of securing a vascular graft to a blood vessel, the apparatus comprising: a flexible vascular graft (60) defining a lumen; and a hub (160, 162; Figure 6B) having: a distal end (180) capable of penetrating a blood vessel; a proximal end (portion of device proximal to the body tissue 74); a wall (178) extending between the distal end and the proximal end that defines an interior passageway (Figures 6A and 6B); and one or more helical protrusions (176) fixed in relation to the wall and capable of securing the hub relative to the blood vessel, each of the one or more helical protrusions extending away from the interior passageway; where the vascular graft is configured to be non-removably 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a barbed, non-removable connection where the vascular graft is coupled to the hub such that at least a portion of the hub is received within the lumen of the vascular graft, as taught by Farnan, for the lock ring connection disclosed by Stanfield. Farnan shows that this connection is an equivalent structure known in the art for attaching a vascular graft to a hub. Therefore, because these two connections were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a barbed, non-removable connection such that a portion of the hub is received within the lumen of the vascular graft for the lock ring connection between the vascular graft and the hub. Substitution of one known element (connection taught by Farnan) for another element (lock ring connection) providing the same function to yield predictable results (attaching a vascular graft to a hub) would have been obvious to one of ordinary skill in the art at the time of the invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stanfield et al. (US 2017/0202575 A1) (“Stanfield”) in view of Justin (US 2001/0037113 A1).
Regarding claim 7, Stanfield discloses the invention substantially as claimed. However, Stanfield fails to disclose that for each of the one or more helical protrusions, 
Justin teaches (Figures 1-3D) an analogous apparatus comprising a hub (20) having a distal end (23); a proximal end (22); a wall (21) extending between the distal end and the proximal end that defines an interior passageway (44); and a helical protrusion (26) fixed in relation to the wall and configured to secure the hub, the helical protrusion extending away from the interior passageway. Justin teaches that a longitudinal distance between adjacent portions of the helical protrusion decreases along a direction from the distal end of the hub to the proximal end of the hub (paragraph 0030).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the helical protrusion disclosed by Stanfield such that a longitudinal distance between adjacent portions of the helical protrusion decreases along a direction from the distal end of the hub to the proximal end of the hub, as taught by Justin. This modification would provide a helical protrusion that resists an axial force from pulling the hub out of the tissue (Justin, paragraphs 0016, 0030, 0031).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Stanfield et al. (US 2017/0202575 A1) (“Stanfield”) in view of Nash et al. (US 6,030,395) (“Nash”).
Regarding claim 18, Stanfield discloses the invention substantially as claimed. However, Stanfield fails to disclose that the interior passageway of the hub tapers in a 
Nash teaches (Figures 1-11) an apparatus for securing a vascular graft (12) to a blood vessel (10), the apparatus comprising: a flexible vascular graft (12) defining a lumen; and a hub (22) having: a distal end (28) configured to penetrate a blood vessel; a proximal end (30); a wall extending between the distal end and the proximal end that defines an interior passageway (32); and one or more annular recesses (48) fixed in relation to the wall and configured to secure the hub relative to the blood vessel; wherein the vascular graft is configured to be coupled to the hub such that the lumen of the vascular graft is in communication with the interior passageway of the hub. Nash teaches that the interior passageway of the hub tapers in a transverse dimension along a direction from the proximal end of the hub to the distal end of the hub (Column 6, lines 11-20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the interior passageway of the hub to taper in a transverse dimension along a direction from the proximal end of the hub to the distal end of the hub, as taught by Nash. This modification would reduce turbulent flow from the vascular graft to a blood vessel (Nash, Column 6, lines 11-20).



Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Stanfield et al. (US 2017/0202575 A1) (“Stanfield”) in view of Gartner et al. (US 2015/0038999 A1) (“Gartner”).
Regarding claim 23, Stanfield discloses the invention substantially as claimed. Stanfield discloses that the vascular graft is attached to the hub via a lock ring (paragraph 0038). However, Stanfield fails to disclose a crimped connection between the vascular graft and the hub.
Gartner teaches (Figures 1A-3C) an alternate means of connecting a vascular graft segment (130) to a hub (140) comprising a crimped connection (paragraph 0042).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a crimped connection between the graft and the hub, as taught by Gartner, for the lock ring connection disclosed by Stanfield. Gartner shows that a crimped connection is an equivalent structure known in the art for attaching a vascular graft to a hub. Therefore, because these two connections were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a crimped connection between the vascular graft and the hub for the lock ring connection between the vascular graft and the hub. Substitution of one known element (crimped connection) for another element (lock ring connection) providing the same function to yield predictable results (attaching a vascular graft to a hub) would have been obvious to one of ordinary skill in the art at the time of the invention.


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Stanfield et al. (US 2017/0202575 A1) (“Stanfield”) in view of Gittings et al. (US 2001/0004699 A1) (“Gittings”).
Regarding claim 24, Stanfield discloses the invention substantially as claimed. Stanfield discloses that the vascular graft is attached to the hub via a lock ring (paragraph 0038). However, Stanfield fails to disclose a welded connection between the vascular graft and the hub.
Gittings teaches an alternate means of connecting a vascular graft segment (18) to a hub (20) comprising a welded connection (paragraph 0064).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a welded connection between the graft and the hub, as taught by Gittings, for the lock ring connection disclosed by Stanfield. Gittings shows that a welded connection is an equivalent structure known in the art for attaching a vascular graft to a hub. Therefore, because these two connections were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a welded connection between the vascular graft and the hub for the lock ring connection between the vascular graft and the hub. Substitution of one known element (welded connection) for another element (lock ring connection) providing the same function to yield predictable results (attaching a vascular graft to a hub) would have been obvious to one of ordinary skill in the art at the time of the invention.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Stanfield et al. (US 2017/0202575 A1) (“Stanfield”) in view of Blatter (US 2003/0014064 A1).
Regarding claim 26, Stanfield discloses the invention substantially as claimed. However, Stanfield fails to disclose that the vascular graft comprises at least one of: woven polyester and expanded polytetrafluoroethylene.  Stanfield also fails to disclose that the vascular graft has a length that is at least 14 cm.
Blatter teaches (Figures 1-21) a vascular anastomosis device and procedure. Blatter teaches that anastomotic material typically includes autologous material, but it can also include heterologous material or synthetic material. An autologous graft is a graft in which the donor and recipient areas are in the same individual.  Heterologous material is derived from an animal of a different species. The graft can be made of a synthetic material such as expanded polytetrafluoroethylene (paragraph 0013).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify graft disclosed by Stanfield to be a vascular graft comprising expanded polytetrafluoroethylene, as taught by Blatter. Blatter teaches that the selection of synthetic materials (such as ePTFE), autologous materials, or heterologous material as graft material was known in the art before the effective filing date of the claimed invention and it has been held “to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.” In re Leshin, 125 USPQ 416.
It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vascular graft taught by Stanfield in view of Blatter to have a length that is at least 14 centimeters (cm), since it Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the vascular graft of Stanfield in view of Farnan would not operate differently with the claimed length.  Further, Applicant places no criticality on the range claimed (14 cm or greater), indicating simply that: “The vascular graft may be flexible. Respective vascular grafts (e.g., 14) of the present apparatuses (e.g., 10a) may comprise any suitable vascular graft, such as, for example, a vascular graft having a10 length from 14 centimeters (cm) to 140 cm (and including every integer and half-integer between 14 and 140 cm), having a lumen (e.g., 18) diameter from 3 millimeters (mm) to 14 mm (and including every integer and tenth of an integer between 3 and 14 mm), and comprising any suitable material, such as, for example, woven polyester, expanded polytetrafluoroethylene, polyethylene terephthalate, and/or the like.”  See paragraph 0041 of the specification.  

Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 37 requires attaching an end of the vascular graft to an anatomical .

Response to Arguments
Applicant's arguments filed 1/11/21 have been fully considered but they are not persuasive.  Regarding the rejection of claims 1-4, 6, 8, 17, 20, 31, 33, and 36 citing the Stanfield reference, Applicant has argued that Stanfield does not disclose or suggest a vascular graft.  Applicant contends that the sleeve 70 disclosed by Stanfield cannot be interpreted as a vascular graft for a number of reasons:
Sheath 70 is a flexible, tubular piece of material that both transmits aperturing-torque from dilator 20 to coring assembly 50 while ensuring alignment of the two (Applicant cites paragraph 0033 of the Stanfield reference)
Under BRI, a POSITA would not have considered Stanfield’s sheath 70 to be a vascular graft
The sheath 70 disclosed by Stanfield is too short to be a vascular graft
The sheath 70 must be clamped in order to perform its blood-loss-preventing function, an operation that a POSITA would have understood to be discouraged for vascular grafts
The Examiner disagrees with these arguments.  First, there is no disclosure in the Stanfield reference regarding the sheath 70 transmitting “aperturing-torque from dilator 20 to coring assembly 50 while ensuring alignment of the two.”  Disclosure of the sheath/sleeve 70 can be found in paragraphs 0035, 0038, 0039, and 0051-0053 of Stanfield.  There is no disclosure of transmitting aperturing-torque.  In fact, the words “transmit” and “torque” are not included in the disclosure at all.
Second, the claim only requires that the vascular graft defines a lumen and is configured to be coupled to the hub such that the lumen of the vascular graft is in communication with the interior passageway of the hub.  Stanfield discloses that the sheath/sleeve 70 defines a lumen (to accommodate the elongate shaft 30 of the dilator 20, see paragraph 0033 and Figures 1-2).  Stanfield discloses that the sheath/sleeve 70 is configured to be coupled to the hub (paragraphs 0035 and 0038).  Finally, Stanfield discloses that the sheath/sleeve is in fluid communication with the interior passageway of the hub (paragraph 0053).  Applicant claims no structure that distinguishes the vascular graft from the sheath/sleeve disclosed by Stanfield.  In view of what is actually claimed, a person having ordinary skill in the art would recognize that the sheath/sleeve 70 disclosed by Stanfield can be interpreted as the vascular graft under broadest reasonable interpretation.
Third, as Applicant notes on page 8 of the response, Stanfield does not explicitly disclose the dimensions of the sheath/sleeve 70.  Further, Stanfield does not disclose Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000).  Applicant’s assertion that the sheath/sleeve is “too short” carries no weight.  Further, as explained above, Applicant’s justification that it is short for a reason: so that it can effectively transmit torque from dilator 20 to coring assembly 50—which are coupled via protrusion 32 and key slot 92 proximal to the sheath—while ensuring alignment of the two, is not disclosed by Stanfield.  
Fourth, Applicant’s own invention requires clamping the vascular graft (see paragraphs 0025 and 0058 of the specification and claim 36).  Both the vascular graft disclosed by Applicant and the sheath/sleeve disclosed by Stanfield are clamped for the same reason (to temporarily inhibit blood flow through the lumen, see paragraph 0058 of the specification and paragraph 0053 of Stanfield).
In summary, the sheath/sleeve 70 disclosed by Stanfield has the same structural features as the claimed vascular graft and is clamped for the same purpose as the claimed vascular graft.  Under broadest reasonable interpretation, one having ordinary skill in the art before the effective filing date of the claimed invention would recognize that the sheath/sleeve 70 disclosed by Stanfield anticipates the vascular graft as currently claimed.
Claims 5 and 26 were amended to recite that a length of the vascular graft is at least 14 cm.  Applicant has argued that the sheath/sleeve 70 of Stanfield does not have a length of at least 14 cm nor would it have been obvious to modify Stanfield’s 
First, as stated above, there is no disclosure in the Stanfield reference regarding the alleged torque-transmitting function.  
Second, Stanfield discloses clamping the sheath/sleeve 70 to prevent blood loss (paragraph 0053).  If the sheath/sleeve is clamped to prevent blood loss, its length is not critical.  
Third, the vascular graft of Stanfield in view of Farnan would not operate differently with the claimed length (it is clamped to prevent blood loss).  Further, Applicant places no criticality on the range claimed (14 cm or greater), indicating simply that: “The vascular graft may be flexible. Respective vascular grafts (e.g., 14) of the present apparatuses (e.g., 10a) may comprise any suitable vascular graft, such as, for example, a vascular graft having a length from 14 centimeters (cm) to 140 cm (and including every integer and half-integer between 14 and 140 cm), having a lumen (e.g., 18) diameter from 3 millimeters (mm) to 14 mm (and including every integer and tenth of an integer between 3 and 14 mm), and comprising any suitable material, such as, for example, woven polyester, expanded polytetrafluoroethylene, polyethylene terephthalate, and/or the like.”  See paragraph 0041 of the specification.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vascular graft taught by Stanfield in view of Farnan to have a length that is at least 14 centimeters (cm), since it has been held that Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/C.D.K/Examiner, Art Unit 3771  

/DIANE D YABUT/Primary Examiner, Art Unit 3771